Citation Nr: 0804339	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
foot hyperkeratosis.

2.  Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to May 1976 
and from December 1978 to December 1982.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision, dated September 2002, rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, the case was 
transferred to the Winston-Salem, North Carolina RO.  


FINDINGS OF FACT

1.  The veteran, without good reason, failed to report for a 
VA examination scheduled in conjunction with the claim for a 
compensable evaluation for hyperkeratosis of the feet on 
appeal.

2.  The competent evidence of record does not establish that 
the veteran has hepatitis C that is related to service.


CONCLUSIONS OF LAW

1.  The veteran's claim for a compensable evaluation for 
hyperkeratosis of the feet must be denied.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.655(a),(b) (2007).

2.  Hepatitis C was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensable Evaluation.
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Further, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The disability at issue is evaluated under DC 7819, under 38 
C.F.R. § 4.118 (skin disability).  The use of DC 7819, which 
evaluates "benign skin neoplasms," is based on the RO's 
determination that it is most closely analogous to the 
veteran's disability.  See 38 C.F.R. § 4.20. 

Further, skin disability rating criteria, which are pertinent 
to the disability at issue, were revised during the appeal 
period, effective August 30, 2002.  See 67 Fed. Reg. 49,590- 
49,599 (July 31, 2002); 38 C.F.R. § 4.118 (2001, 2007).  
Where pertinent law or regulation is amended while an 
increased rating claim is pending, as is the case here, the 
Board should first determine whether applying the revised 
criteria would result in impermissible retroactivity and 
ensure that such application does not extinguish the 
veteran's rights or benefits pre-revision.  VAOPGCPREC 7-2003 
(Nov. 19, 2003).  If the revised criteria are more favorable 
to the claimant, then the implementation of such criteria 
cannot be any earlier than the effective date of revision, as 
a matter of law.  See 38 U.S.C.A. § 5110(g).  

VA medical records noted that, in 2001, the veteran 
complained of painful calluses on both feet which were 
debrided.  He was also diagnosed with a tailor's bunion on 
the right 5th metatarsal, exostosis right hallux at medial 
aspect of distal phalanx, and plantarflexed left 4th metarsal 
head.  

In August 2002, the veteran underwent a VA examination.  He 
complained of painful calluses on the plantar surfaces of 
both of his feet and on the lateral surface of his right 
great toe.  There was no evidence of osteomylitis or other 
infection, swelling, heat, or redness.  However, the veteran 
did have fatigability and lack of endurance because of pain 
on the plantar surfaces of his feet.  There was full range of 
motion of both ankle joints, and the dorsal surfaces of both 
feet were normal.  On the plantar surfaces of both feet, 
there were thick hyperkeratoses.  There were no unusual 
callus formations, and no evidence of hammer toe, claw toe, 
or varus or valgus deformity.  The callus areas were noted as 
tender.  The examiner's diagnosis was bilateral hypertrophy 
of the tibial sesamoids causing hyperkeratosis.  
Hyperkeratosis was present on the right lateral surface of 
the great toe and over the left first metatarsal.    

A March 2003 VA medical record noted that the veteran was 
given metarsal pads and that he was seen for a preoperative 
consult.  In October 2006, the veteran was scheduled for an 
additional VA examination, but he failed to report for the 
examination.

When entitlement or continued entitlement to a benefit, such 
as a claim for an increased evaluation, cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report to such an examination, or reexamination, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
the death of an immediate family member.  38 C.F.R. § 
3.655(a), (b).

Upon careful review of the record, the Board finds that 
entitlement to an increased evaluation has not been 
established.  The complete examination, and the information 
requested by the RO, is absolutely necessary in this case in 
order to determine the current nature and degree of severity 
of the claimed disability.  The veteran failed to report for 
an examination scheduled in October 2006, and he provided no 
good cause for this failure to appear.

While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a concomitant duty to cooperate 
with VA.  As the Court of Appeals for Veterans Claims has 
held, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Under these circumstances, 38 C.F.R. § 3.655(b) directs that 
the claim for an increased evaluation will be denied.  See 
also Engelke v. Gober, 10 Vet. App. 396 (1997) (When a 
claimant fails to appear for a scheduled reexamination 
pursuant to a claim for an increased rating, 38 C.F.R. § 
3.655(b) dictates that the claim be denied unless the 
appellant has good cause for his failure to appear.).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In 
order to establish service connection for a claimed disorder, 
the following must be present: (1) Medical evidence of a 
current disability; (2) Medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) Medical evidence of a connection 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to the 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997). 

Furthermore, an injury or disease incurred during active 
military, naval, or air service will be deemed to have been 
incurred in line of duty and not the result of the veteran's 
own misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 
105(a); 38 C.F.R. §§ 3.1(m), (n), 3.301(a).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran asserts that his current diagnosis of hepatitis C 
is related to military service.  The service medical records 
are absent for treatment or diagnosis of hepatitis.  The 
earliest medical evidence of record noting a diagnosis of 
hepatitis C is 1998.  The veteran's VA clinic records note 
the following risk factors: risky sexual behavior, blood 
exposure, and abuse of heroin, cocaine, and alcohol.  

The Board must note the lapse of many years between the 
veteran's separation from service (1982) and the first 
treatment for the claimed disorder (1998).  Such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Additionally, there is no medical evidence of 
record suggesting that the veteran's hepatitis C is causally 
related to event(s) in service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Therefore, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of evidence is against the veteran's claim, the Board is 
unable to grant the benefit sought.

III.  Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Regarding the bilateral foot disability claim, the veteran is 
challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regardless, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in April 2001, May 2001, August 
2001, March 2005, July 2005, and May 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinic records 
from Salisbury VAMC, Mountain Home VAMC (Johnson City), 
Fayetteville VAMC, Durham VAMC, Asheville VAMC, and Hampton 
VAMC as well as records from Health and Human Services and 
High Point Regional Health.  

With regards to the hepatitis C claim, a medical examination 
and opinion is not necessary.  Absent a minimal showing by 
competent evidence that a causal connection between the 
veteran's hepatitis C and military service exists, VA has no 
duty to obtain a medical opinion.  Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512, 516 (2004).  The veteran was afforded a VA medical 
examination in August 2002 for his bilateral foot disability 
and was scheduled for an additional examination in October 
2006.  However, the veteran failed to report for the October 
2006 examination.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a compensable evaluation for hyperkeratosis of 
the feet is denied.

Service connection for hepatitis C is denied.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


